PER CURIAM. The same questions are presented in this case as in the case of Campbell v. Village of Green Tree, 59 N.M. 255, 282 P.2d 1101, with which it has been consolidated for submission. Accordingly, on authority of the pronouncement made in the opinion in the latter case, the judgment in this case is erroneous and should be reversed and the cause remanded to the District Court with a direction to set aside its judgment and to proceed in a manner not inconsistent with the views expressed in the opinion Campbell v. Village of Green Tree, supra. It is so ordered.